Citation Nr: 9918880	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  96-19 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from November 1942 to April 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The notice of disagreement was 
received in August 1995.  The statement of the case was sent 
to the veteran in April 1996.  The substantive appeal was 
received in April 1996.  In May 1998, the veteran testified 
at a personal hearing before a member of the Board at the RO.


FINDINGS OF FACT

1.  There is no clear and unmistakable evidence that the 
veteran had a hearing loss before service.   

2.  There is no competent medical evidence of a nexus between 
the veteran's currently diagnosed hearing loss disability and 
service.


CONCLUSIONS OF LAW

1.  Clear and unmistakable evidence that a hearing loss 
existed prior to service does not exist, and the presumption 
of soundness with regard to that disability is not rebutted.  
38 U.S.C.A. § 1111 (West 1991).

2.  The claim of service connection for hearing loss is not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed the record as well as the veteran's 
testimony that he presented at his May 1998 personal hearing 
before a member of the Board at the RO.  In this case, the 
veteran contends that he has hearing loss which originated 
during service or was aggravated therein.  The veteran 
maintains that he had a perforated ear drum when he entered 
service.  During service, he asserts that he fired a 16 inch 
gun and suffered noise exposure.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998).  Additionally, the pertinent laws and regulations 
provide that sensorineural hearing loss will be presumed to 
have been incurred in service if it had become manifest to a 
degree of ten percent or more within one year of the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498 
(1995), outlined a three prong test which established whether 
a claim is well-grounded.  The Court stated that in order for 
a claim to be well-grounded, there must be competent evidence 
of a current disability (a medical diagnosis), of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical 
evidence).  The Court has also stated that a claim must be 
accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  A 
claim is not well-grounded where a claimant has not submitted 
any evidence of symptomatology of a chronic disease within 
the presumptive period, continuity of symptomatology after 
service, or other evidence supporting direct service 
connection.  Harvey v. Principi, 3 Vet. App. 343 (1992).  

At the outset, the Board notes that the veteran has not been 
shown to be capable of making medical conclusions, therefore, 
his statements regarding medical diagnoses and causation are 
not probative.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Although the veteran asserts that his hearing loss 
had its onset during service or was aggravated therein, this 
assertion does not make the claim well-grounded if there is 
no competent medical evidence of record of a nexus between 
any disability in service and his alleged current disability.  
See Savage v. Gober, 10 Vet. App. 489 (1997); Heuer v. Brown, 
7 Vet. App. at 387 (1995) (lay evidence of continuity of 
symptomatology does not satisfy the requirement of competent 
medical evidence showing a nexus between the current 
condition and service).  As such, the Board will review the 
record to assess whether all three of the criteria of Caluza 
are met and the veteran's assertions are supported by the 
evidence of record.

The service medical records showed that the veteran's hearing 
was normal upon entrance.  At that time, it was noted that he 
had a healed perforated right ear drum which was not 
disabling.  The veteran did not complain of nor was he 
treated for any ear disability during service.  Upon 
discharge examination, the veteran's hearing was normal as 
was demonstrated on the whisper test which was 15/15 in each 
ear.  

Following service, the veteran did not complain or nor was he 
treated for any ear disability for approximately 50 years.  
The Board notes that although the veteran indicated at his 
May 1998 hearing that he was treated by the VA in March 1993 
for ear complaints, there is no record of such treatment.  
However, June and September 1998 VA treatment records show 
that the veteran currently has hearing loss and wears hearing 
aids.  The veteran at the May 1998 hearing testified that he 
did not notice a hearing loss in service but he was part of a 
gun crew which fired 16-inch guns on a battleship.  There is 
no medical opinion of record attributing current hearing loss 
disability to service.  

The law provides that a veteran is presumed in sound 
condition except for defects noted when examined and accepted 
for service.  Clear and unmistakable evidence that the 
disability existed prior to service will rebut the 
presumption.  38 U.S.C.A. § 1111 (West 1991).  A review of 
the medical evidence of record shows that the veteran had a 
perforated right ear drum at the time of his entrance into 
active duty, however, it was healed and non-disabling.  Since 
the veteran did not have a hearing loss upon entry into 
service, there is no clear and unmistakable evidence 
sufficient to rebut the presumption of soundness.  Thus, the 
Board is unable to find that the presumption of soundness is 
rebutted.  Therefore, the Board concludes that clear and 
unmistakable evidence that a hearing loss existed prior to 
service does not exist.  As such, the presumption of 
soundness is not rebutted.  38 U.S.C.A. § 1111 (West 1991).  
As such, the veteran must establish that he currently has 
hearing loss disability resulting from disease or injury 
incurred in service.  

As noted, the veteran asserts that during service, he fired a 
16 inch gun and suffered noise exposure.  A review of the 
service records to include the veteran's WD AGO Form 100 and 
his WD AGO Form 53-55 show that the veteran was a "Duty 
Soldier III."  His "military qualification" shows that he 
had experience with "M1 Rifle MKM 137;" and the records 
show that his duties consisted of guard duty to include 
guarding radar and equipment, motor pool, artillery guns, and 
main gate.  In addition, he also operated a 16 millimeter 
picture projection.  

In sum, the service medical records are negative for hearing 
loss.  The veteran's post-service medical records clearly 
show that the veteran currently has hearing loss, but those 
records are dated over 50 years after service discharge and 
contain no medical opinion attributing current disability to 
service in any way.  Thus, there is no competent medical 
evidence showing that there is any relationship whatsoever 
between service and his currently diagnosed hearing loss.  
Thus, as there is no competent medical evidence establishing 
a nexus between the current diagnosis of hearing loss and 
service, all of the criteria of Caluza have not been met.  As 
such, the claim for service connection for hearing loss is 
not well-grounded.  





ORDER

The appeal as to the issue of entitlement to service 
connection for hearing loss is denied as not well-grounded.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

